Per Curiam.
This appellant was tried on information in the Family Court of Kent County upon a charge of bastardy under 13 Del. C. § 1321. From his conviction he appealed to the Superior Court where a new information was filed charging him with the nonsupport of an illegitimate child under 13 Del. C. § 502. From his conviction on this dif-*555fevent information he appealed to this Court on the ground' that the Superior Court was without jurisdiction to try him' on an entirely different information from that on which he was tried in the Family Court.
We consider this appeal governed by State v. Harris,, 6 Terry 377, 75 A.2d 214, and Harris v. State, 7 Terry 111, 82 A.2d 387, two decisions of the Superior Court upon this point. We accept the rulings of these two cases, and approve them as the law of this State.
Accordingly, the judgment below is reversed.